Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-15 in the reply filed on 11/25/20 is acknowledged.

Claim Objections

Claims 16-19 are objected to because of the following informalities:  The withdrawn Claims 16-19 should be indicated as “Withdrawn”.  Appropriate correction is required.

Specification

The disclosure is objected to because of the following informalities: In paragraph [0105] lines 8-11 the following is stated: “As shown in FIG. 9, an outer end 500oi of the insulating layer 500 may extend beyond an outer end 400oi of the second conductive plate 400, and thus outer ends 300oi and 400oi respectively of the first and second conductive plates 300 and 400 may not contact each other.”
References 500oi, 400oi and 300oi are not present in Figure 9. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 13 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan et al. US 2014/0255750.

With respect to claim 1, Jan et al. discloses a battery pack 200 comprising 
 a plurality of battery cells 102-112; 
a third layer 234/busbar (first conductive plate) arranged over the plurality of battery cells and electrically connecting the plurality of battery cells;

 a second layer 232/insulator (insulating layer) arranged between the first conductive plate 234 and the second conductive plate 230. [Figure 2; Figure 3; 0030-0036]

With respect to claim 2, Jan et al. discloses wherein the plurality of battery cells are arranged such that a positive pole and a negative pole of each of the plurality of battery cells face the same side.  [0030-0036; Figure 2; Figure 3; 0033]

With respect to claim 10, Jan et al. discloses wherein an outer end of the first conductive plate 234 extends further toward an outside than an outer end of the second conductive plate 230.  [Figure 2]

With respect to claim 13, Jan et al. discloses further comprising a heat sink 252 (cooling member) arranged on an opposite side of the first and second conductive plates 234/230 with the plurality of battery cells therebetween.   [Figure 2; 0035]

With respect to claim 15, Jan et al. discloses wherein the cooling member 252 includes liquid coolant passage (passage through which cooling fluid passes). [Figure 2; 0035]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. US 2014/0255750 as applied to claim 1 above in further view of Yuan et al. CN106169546

With respect to claim 3, Jan et al. discloses wherein each of the first conductive plate 234 and the second conductive plate 230 includes: holes 242/238 exposing a positive pole and a negative pole of each of the plurality of battery cells [0036; Figure 3]; wherein the holes 242 of the first conductive plate 234 and the holes 238 of the second conductive plate 230 overlap each other.  [0036; Figure 3]

Jan et al. does not disclose tabs respectively arranged at the holes

Yuan et al. discloses a battery pack comprising: a plurality of battery cells [Abstract]; a negative electrode welding plate 141 (first conductive plate) arranged over the plurality 

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the conductive plates of Jan et al. to include tabs as disclosed in Yuan et al. in order to allow for an easier and more convenient way to connect batteries, while improving safety and reliability of the battery and simplifying the manufacturing process and reducing cost of manufacturing.[0074-0076; 0067-0068]

With respect to claim 4, Jan et al. discloses wherein the insulating layer 232 includes holes 240 overlapping the holes 242 of the first conductive plate 234 and the holes 238 of the second conductive plate 230.   [0036; Figure 3]

With respect to claim 5, Jan et al. discloses wherein an inner end of the insulating layer 232 that is adjacent to the holes 240 of the insulating layer 232 extends toward a 


    PNG
    media_image1.png
    268
    492
    media_image1.png
    Greyscale


With respect to claim 7, Jan et al. discloses wherein wires of at least one of the first conductive plate 234 and the second conductive plate 230 include:  a wire connected to the positive terminal (positive pole) of a first battery cell among the plurality of battery cells; and a wire connected to the negative terminal (negative pole) of a second battery cell among the plurality of battery cells.  [0030-0036; Figure 3]

Jan et al. does not specifically disclose the conductive plates comprising tabs connected to the positive and negative poles. 

Yuan et al. discloses wherein the first conductive plate 141 and the second conductive plate 144 include tabs 143/146 used to connect the negative electrode and positive 

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the conductive plates of Jan et al. to include tabs as disclosed in Yuan et al. in order to allow for an easier and more convenient way to connect batteries, while improving safety and reliability of the battery and simplifying the manufacturing process and reducing cost of manufacturing [0074-0076; 0067-0068]

Claims 3-5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. US 2014/0255750 as applied to claim 1 above in further view of Geshi et al. US2016/0181579

With respect to claim 3, Jan et al. discloses wherein each of the first conductive plate 234 and the second conductive plate 230 includes: holes 242/238 exposing a positive pole and a negative pole of each of the plurality of battery cells [0036; Figure 3]; wherein the holes 242 of the first conductive plate 234 and the holes 238 of the second conductive plate 230 overlap each other.  [0036; Figure 3]

Jan et al. does not disclose tabs respectively arranged at the holes

Geishi et al. discloses a battery pack comprising: a plurality of battery cells [Abstract]; a positive electrode collector plate 11 and the negative electrode collector plate 32 

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the conductive plates of Jan et al. to include tabs as disclosed in Geishi et al. in order to prevent the excessive current from affecting other battery cells and improve safety while simplifying manufacturing and reducing parts. [0072-0074]

With respect to claim 4, Jan et al. discloses wherein the insulating layer 232 includes holes 240 overlapping the holes 242 of the first conductive plate 234 and the holes 238 of the second conductive plate 230.   [0036; Figure 3]

With respect to claim 5, Jan et al. discloses wherein an inner end of the insulating layer 232 that is adjacent to the holes 240 of the insulating layer 232 extends toward a center of the holes 240 of the insulating layer 232 beyond an inner end of the second conductive plate 230. [Figure 3; 0036]


    PNG
    media_image1.png
    268
    492
    media_image1.png
    Greyscale


With respect to claim 7, Jan et al. discloses wherein wires of at least one of the first conductive plate 234 and the second conductive plate 230 include:  a wire connected to the positive terminal (positive pole) of a first battery cell among the plurality of battery cells; and a wire connected to the negative terminal (negative pole) of a second battery cell among the plurality of battery cells.  [0030-0036; Figure 3]

Jan et al. does not specifically disclose the conductive plates comprising tabs connected to the positive and negative poles. 

Geishi et al. discloses a battery pack comprising: a plurality of battery cells [Abstract]; a positive electrode collector plate 11 and the negative electrode collector plate 32 (conductive plates) electrically connecting battery cells wherein the conductive plates 11/32 have openings 19/63 (holes) exposing the battery electrodes of the battery cells and connection terminals 16/60 (tabs) arranged at the holes 19/63. [Figure 4; 0042; 0037; Figure 10; Figure 11; 0064]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the conductive plates of Jan et al. to include tabs as disclosed in Geishi et al. in order to prevent the excessive current from affecting other battery cells and improve safety while simplifying manufacturing and reducing parts. [0072-0074]


Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. US 2014/0255750 as applied to claim 1 above in further view of Jan et al. ‘748 US2014/0255748 

With respect to claim 6, Jan et al. discloses a positive terminal (positive pole) and a negative terminal (negative pole) of the battery cells located on one side. [0033]

Jan et al. does not specifically disclose wherein one of a positive pole and a negative pole of each of the plurality of battery cells is located at a central portion of one side of each of the plurality of battery cells, and the other is located at a peripheral portion of the one side.

Jan et al. ‘748 discloses a battery pack comprising a plurality of battery cells wherein a nub 804 (positive pole) of each of the plurality of battery cells is located at a central portion 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Jan et al. to include one terminal located at a central portion of one side and the other located at a peripheral portion of one side disclosed in Jan et al. ‘748 in order to enhance manufacturing efficiencies, reduce cost and improve reliability [0027; 0035]


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. US 2014/0255750 as applied to claim 1 above in further view of Harris et al. US2017/0005316.

With respect to claim 6, Jan et al. discloses a positive terminal (positive pole) and a negative terminal (negative pole) of the battery cells located on one side. [0033]

Jan et al. does not specifically disclose wherein one of a positive pole and a negative pole of each of the plurality of battery cells is located at a central portion of one side of each of the plurality of battery cells, and the other is located at a peripheral portion of the one side.


Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Jan et al. to include one terminal located at a central portion of one side and the other located at a peripheral portion of one side as disclosed in Harris et al. in order to allow for simplified manufacturing, improved safety and efficiency [0054-0058; 0080]


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. US 2014/0255750 as applied to claim 1 above in further view of Seman et al. (US 2006/019155).

With respect to claim 8, Jan et al. discloses an upper housing member 404 fabricated from plastic (insulating structure) including holes exposing a positive pole and a negative pole of the plurality of battery cells [Figure 4; 0037] but does not specifically disclose an insulating structure arranged between the plurality of battery cells and the first conductive plate. 


Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Jan et al. to include an insulating structure arranged between the plurality of battery cells and the first conductive plate and including holes exposing a positive pole and a negative pole of the plurality of battery cells as disclosed in Seman et al. in order to allow for desired interconnections of battery cells while allowing for enhanced insulation and safety. [0033-0038]

Claims 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. US 2014/0255750 in view of Seman et al. (US 2006/019155) as applied to claim 8 above, in further view of Hasegawa et al. US 2015/0325824.

With respect to claim 9, Jan et al.  does not disclose wherein the insulating structure includes a first protrusion corresponding to an outer end of the first conductive plate.  
Hasegawa et al. discloses a plurality of battery cells;

insulating plate 10/holder 6/7 (insulating structure) arranged between the plurality of battery cells and the first conductive plate 11 [Figure 2; 0047-0058; Abstract] 
wherein the insulating structure 10/6/7 includes a shaft 23 (first protrusion) corresponding to an outer end of the first conductive plate 11. [Figure 2; 0047-0058]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Jan et al. to include an insulating structure including a first protrusion corresponding to an outer end of the first conductive plate, as disclosed in Hasegawa et in order improve dimensional accuracy and allow for high accuracy and workability. [0061]

With respect to claim 11, Jan et al. does not specifically disclose wherein the second conductive plate further includes an auxiliary hole, and the insulating structure further includes a second protrusion inserted into the auxiliary hole of the second conductive plate.

Hasegawa et al. discloses a plurality of battery cells;


a negative electrode plate 18 (second conductive plate) arranged under the first conductive plate 17 to overlap a portion of the first conductive plate 17
 an insulating plate 16/holder 6/7/fastening members 25/26 (insulating structure) arranged between the plurality of battery cells and the first conductive plate 17 [Figure 2; 0047-0058; Abstract] 

wherein the second conductive plate 18 further includes a screw hole (auxiliary hole) [0046-0058], and the insulating structure 16/6/7/25/26 further includes a shaft 24/fastening member 26 (second protrusion) inserted into the auxiliary hole of the second conductive plate 18. [0046-0058; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery cells of Jan et al. to include second conductive plate further includes an auxiliary hole wherein the insulating structure further includes a second protrusion inserted into the auxiliary hole of the second conductive plate, as disclosed in Hasegawa et al., in order improve dimensional accuracy and allow for high accuracy and workability. [0061]

With respect to claim 12, Jan et al. does not specifically disclose wherein the first conductive plate further includes an auxiliary hole corresponding to the second protrusion, and a size of the auxiliary hole of the first conductive plate is greater than a size of the auxiliary hole of the second conductive plate.  

Hasegawa et al. discloses a plurality of battery cells;
An electrode connector 17 (first conductive plate) arranged under the plurality of battery cells and electrically connecting the plurality of battery cells [0047-0058; Figure 2]

a negative electrode plate 18 (second conductive plate) arranged under the first conductive plate 17 to overlap a portion of the first conductive plate 17
 an insulating plate 16/holder 6/7/fastening members 25/26 (insulating structure) arranged between the plurality of battery cells and the first conductive plate 17 [Figure 2; 0047-0058; Abstract] 
wherein the second conductive plate 18 further includes a screw hole (auxiliary hole) [0046-0058], and the insulating structure 16/6/7/25/26 further includes a shaft 24/fastening member 26 (second protrusion) inserted into the auxiliary hole of the second conductive plate 18. [0046-0058; Figure 2]


Given that the hole in the second conductive plate 18 corresponds to the shafts of the holders, more specifically the screw portions disposed in the shafts 23/24 [0059] it would be apparent that the screw holes in the second conductive plate 18 would be smaller than the cutaway portion (auxiliary hole) in the first conductive plate 17 which allows for the entire shaft 23/24 to be inserted therein. [0051; Figure 2]
Furthermore it would have been obvious to one of ordinary skill in the art to change the size of the auxiliary hole of the first conductive plate In Hasegawa et al. to be greater than a size of the auxiliary hole of the second conductive plate since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first conductive plate of Jan et al. to include an auxiliary hole corresponding to the second protrusion, wherein a size of the auxiliary hole of the first conductive plate is greater than a size of the auxiliary hole of the second conductive plate, as disclosed in Hasegawa et al.,  in order improve dimensional accuracy and allow for high accuracy and workability. [0061]


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. US 2014/0255750 as applied to claim 13 above in further view of Fuhr et al. US 2012/0148889.

With respect to claim 14, Jan et al. does not specifically disclose wherein the cooling member includes a thermal conductive plate.

Fuhr et al. discloses a battery pack comprising:
a plurality of battery cells; comprising a cooling member 42/43 wherein the cooling member 42/43 includes a thermal conductive plate 43.  [0055-0060; Figure 7-10]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the cooling member of Jan et al. to include a thermal conductive plate, as disclosed in Fuhr et al. in order to allow for more efficient and effective cooling. [0057]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN AKHTAR/Examiner, Art Unit 1723